Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered June 11, 1996, convicting him of operating a motor vehicle while intoxicated as a felony under Vehicle and Traffic Law § 1192 (2) and a violation of Vehicle and Traffic Law § 1126 (a), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the issue can be reviewed on this record, we find that the defendant received meaningful representation from his trial attorney and therefore was not denied his right to the effective assistance of counsel (see, People v Baldi, 54 *592NY2d 137). The defendant’s claims regarding incidents of alleged inadequate representation occurring prior to the plea proceedings concern matters dehors the record and thus are beyond review on direct appeal (see, People v Dyson, 200 AD2d 756). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.